      6:18-cv-03431-BHH         Date Filed 12/13/18       Entry Number 1       Page 1 of 8




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA


JAMES BASS, individually, and on behalf all ) Case No.:
other similarly situated consumers,         )
                                            )
                Plaintiff,                  )
        vs.                                 ) CLASS ACTION COMPLAINT
                                            ) AND JURY DEMAND
MIDLAND CREDIT MANAGEMENT INC )
                                            )
                Defendant.                  )
                                            )


       Plaintiff, James Bass (hereinafter “Plaintiff”), on behalf of himself and all other similarly

situated consumers, by and through undersigned counsel, hereby alleges against Midland Credit

Management, Inc. (“MCM”) as follows:

                               PRELIMINARY STATEMENT


1.     This is an action for damages arising from Defendants’ violations of the Fair Debt

Collections Practices Act, 15 U.S.C. §1692et seq. (hereinafter “FDCPA”).


                                JURISDICTION AND VENUE


2.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331.


3.    Venue is proper in this district under 28 U.S.C §1391(b).


                                             PARTIES


4.     Plaintiff is a natural person, who at all relevant times has resided in Mauldin, South

Carolina and is a “consumer” as the phrase is defined and applied under 15 U.S.C. §1692(a) of

the FDCPA.
       6:18-cv-03431-BHH         Date Filed 12/13/18      Entry Number 1       Page 2 of 8




5.     Defendant Midland Credit Management, Inc. (“MCM”) is a corporation doing business in

the state of South Carolina, with its corporate address as 2365 Northside Drive, Suite 300, San

Diego, California 92108 and is a “debt collector” as the phrase is defined and applied under 15

U.S.C. §1692(a) of the FDCPA in that they regularly attempt to collect on debts primarily

incurred for personal, family or household purposes.


                                   FACTUAL STATEMENT


6.     On or about September 14, 2018, Defendant MCM sent Plaintiff the letter attached as

Exhibit A, presenting the “current balance” as $10,260.10, for a personal loan from One Main

Financial Group, LLC.

7.     Said personal loan was a debt incurred for personal, family or household purposes and not

for business purposes.

8.     Exhibit A is false, deceptive, and misleading given Defendant MCM’s placement of

ambiguous language and the resulting multiple interpretations of the letter that follow.

9.     The collection letter states the following:

       James Bass, mistakes can happen to anyone. Midland Credit Management believes that
       everyone deserves a second chance. Call (800) or visit us online at MCMPay.com by 05-
       25-2018 to accept one of these discounts.


10.    To the right of this language, Defendant MCM provides Plaintiff with three options for

payment:

           a. Option 1

                   i. 70% off

           b. Option 2

                   i. 50% off



                                                 2
        6:18-cv-03431-BHH         Date Filed 12/13/18       Entry Number 1        Page 3 of 8




           c. Option 3

                    i. Monthly payments as low as $50 a month

11.     The above language provided by MCM concerning Option 3 is ambiguous as to whether

this is a third settlement option or a path to full payment. Option 3 on its own appears to be a path

to full payment, but after reading the statement that all three are discount options, the consumer

would reasonably believe that the item is a discount.

12.     This ambiguity is material because it directly affects the consumer’s choice to pay the

debt.

13.     Further, along the top, the letter conspicuously discloses the original and current creditors

clearly. Below this, the letter states “We can’t change the past, but we can help with your future.”

14.     This language clearly implies that by making payment on the debt in question Plaintiff’s

future will benefit. Upon information and belief, Defendant MCM does not intend any benefit by

this statement other than refraining from demanding immediate payment. However, this is not

what the consumer understands after reading this language.

15.     A reasonable consumer would understand this phrase in one of two ways: 1) that by

reporting the payment to the credit reporting agencies, it will improve Plaintiff’s credit score or

credit worthiness, or 2) by making a positive reporting to the original creditor, it will help in

future lending decisions.

16.     Assuming the consumer believes that Defendant MCM will report the payment to the

credit reporting agencies, and therefore the payment will improve the consumer’s future by

resulting in a greater credit score, Defendant MCM’s statement is false.

17.     For a collection account, where a consumer pays the account, regardless of whether the

consumer pays the account in full, or for less than the full balance, the consumer’s credit

scorewill decrease!


                                                  3
       6:18-cv-03431-BHH         Date Filed 12/13/18       Entry Number 1         Page 4 of 8




18.    Assuming the consumer believes that the payment will be reported to the original creditor,

conspicuously disclosed, upon information and belief, this is also false.

19.    Defendant’s false statements are material as they directly affect whether a consumer

would pay the debt.

                               CLASS ACTION ALLEGATIONS

                                              The Class

20.    Plaintiff brings this as a class action pursuant to Fed. R. Civ. P. 23.

21.    Plaintiff seeks certification of the following classes, initially defined as follows:

Class: All consumers with a South Carolina address that have received the same form letter
as Exhibit A from Defendant MCM concerning debts for One Main Financial Group, LLC
used primarily for personal, household, or family purposes within one year prior to the
filing of this complaint.

22.    Excluded from the Class is Defendant herein, and any person, firm, trust, corporation, or

other entity related to or affiliated with the Defendant, including, without limitation, persons who

are officers, directors, employees, associates or partners of the Defendant.

                                            Numerosity

23.    Upon information and belief, Defendant has sent collection letters in an attempt to collect

a debt to hundreds if not thousands of consumers throughout South Carolina, each of which

violates the FDCPA. The members of the Class, therefore, are believed to be so numerous that

joinder of all members is impracticable.

24.    The letters sent by the Defendant MCM, and received by the Class, are to be evaluated by

the objective standard of the hypothetical “least sophisticated consumer.”

25.    The exact number and identities of the Class members are unknown at this time and can

only be ascertained through discovery. Identification of the Class members is a matter capable of

ministerial determination from Defendant’s records.



                                                  4
       6:18-cv-03431-BHH          Date Filed 12/13/18       Entry Number 1      Page 5 of 8




                               Common Questions of Law and Fact

26.    There are questions of law and fact common to the class that predominates over any

questions affecting only individual Class members. These common questions of law and fact

include, without limitation: (i) whether Defendant violated various provisions of the FDCPA; (ii)

whether the Plaintiff and the Class have been injured by the conduct of Defendant MCM; (iii)

whether the Plaintiff and the Class have sustained damages and are entitled to restitution as a

result of Defendant MCM’s wrongdoing and, if so, what is the proper measure and appropriate

statutory formula to be applied in determining such damages and restitution; and (iv) whether the

Plaintiff and the Class are entitled to declaratory and/or injunctive relief.

                                              Typicality

27.    The Plaintiff's claims are typical of the claims ofthe classmembers. Plaintiff and all

members of the Plaintiff's Class defined in this complaint have claims arising out of the

Defendant’s common uniform course of conduct complained of herein.Plaintiff's claims are

typical of the claims of the Class, and Plaintiff has no interests adverse or antagonistic to the

interests of other members of the Class.

                          Protecting the Interests of the Class Members

28.    Plaintiff will fairly and adequately represent the Class members’ interests, in that the

Plaintiff's counsel is experienced and, further, anticipates no impediments in the pursuit and

maintenance of the class action as sought herein.

29.    Neither the Plaintiff nor his counsel have any interests, which might cause them not to

vigorously pursue the instant class action lawsuit.




                                                   5
       6:18-cv-03431-BHH         Date Filed 12/13/18      Entry Number 1        Page 6 of 8




                    Proceeding Via Class Action is Superior and Advisable

30.    A class action is superior to other methods for the fair and efficient adjudication of the

claims herein asserted, this being specifically envisioned by Congress as a principal means of

enforcing the FDCPA, as codified by 15 U.S.C.§ 1692(k).

31.    The members of the Class are generally unsophisticated individuals, whose rights will not

be vindicated in the absence of a class action.

32.    Prosecution of separate actions by individual members of the Class would create the risk

of inconsistent or varying adjudications resulting in the establishment of inconsistent or varying

standards for the parties.

33.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure is also

appropriate in that the questions of law and fact common to members of the Plaintiff's Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

34.    Depending on the outcome of further investigation and discovery, Plaintiff may, at the

time of class certification motion, seek to certify one or more classes only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).

35.    A class action will permit a large number of similarly situated persons to prosecute their

common claims in a single forum simultaneously, efficiently, and without the duplication of

effort and expense that numerous individual actions would engender. Class treatment also will

permit the adjudication of relatively small claims by many Class members who could not

otherwise afford to seek legal redress for the wrongs complained of herein.

36.    Absent a class action, the Class members will continue to suffer losses borne from the

Defendant’s breaches of Class members’ statutorily protected rights as well as monetary




                                                  6
       6:18-cv-03431-BHH           Date Filed 12/13/18   Entry Number 1      Page 7 of 8




damages, thus allowing and enabling: (a) Defendant’s conduct to proceed and; (b) Defendant to

further enjoy the benefit of its ill-gotten gains.

        Defendant MCM hasacted, and will act, on grounds generally applicable to the entire

Class, thereby making appropriate a final injunctive relief or corresponding declaratory relief

with respect to the Class as a whole.


                                   COUNT I
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692et seq.


37.     Plaintiff repeats the allegations contained in the above paragraphs and incorporates them

as if specifically set forth at length herein.


38.     Defendant MCM’s false and deceptive representations to Plaintiff violate the below

provisions of the FDCPA.


39.     Section 1692e provides:


                § 1692e. False or misleading representations


                A debt collector may not use any false, deceptive, or misleading
                representation or means in connection with the collection of any debt.
                Without limiting the general application of the foregoing, the
                following conduct is a violation of this section: . . .


                (10) The use of any false representation or deceptive means to collect
                or attempt to collect any debt or to obtain information concerning a
                consumer.


        WHEREFORE, Plaintiff, James Bass, respectfully requests that this Court do the

following for the benefit of Plaintiff:



                                                     7
      6:18-cv-03431-BHH           Date Filed 12/13/18       Entry Number 1       Page 8 of 8




                       A. Certify the class described herein and appoint Plaintiff as Lead

                           Plaintiff, and Plaintiff’s Counsel as Lead Counsel;

                       B. Enter judgment against Defendantfor statutory damages pursuant tothe

                           FDCPA;

                       C. Enter judgment for injunctive relief stopping Defendant from using

                           letters similar to Exhibit A;

                       D. Award costs and reasonable attorneys’ fees;

                       E. Grant such other and further relief as may be just and proper.



                                     JURY TRIAL DEMAND

40.    Plaintiff demands a jury trial on all issues so triable.




Dated this 6th of December, 2018.


                                               Respectfully Submitted,


                                               /s/Chauntel Bland
                                               Chauntel Bland, Esq.
                                               Law Office of Chauntel Demetrius Bland
                                               463 Regency Park Drive
                                               Columbia, SC 29210
                                               (803)319-6262
                                               chauntel.bland@yahoo.com
                                               Attorney for Plaintiff




                                                  8
